Exhibit 10.4

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (the “Amendment”) is
entered into as of June 30, 2012, by and between COMERICA BANK (“Bank”) and
CERUS CORPORATION (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2011 (as amended from time to time, including without
limitation, by that certain Amendment to Loan and Security Agreement dated as of
December 13, 2011, the “Agreement”). The parties desire to amend the Agreement
in accordance with the terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

 

I. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

 

II. Amendment to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Article IV hereof, the Agreement is hereby amended as
set forth below.

 

  A. Section 2.5(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

  (a) Revolving Line Facility Fee. On June 30, 2012, a fee on account of the
Revolving Line equal to Fifteen Thousand Dollars ($15,000), which shall be
nonrefundable; provided that each anniversary thereafter the fee on account of
the Revolving Line shall equal Twenty Thousand Dollars ($20,000), which shall be
nonrefundable.

 

  B. Bank’s contact person for notices set forth in Section 10 of the Agreement
is hereby changed from “Brian G. Demmert, Senior Vice President” to “Jeff
Chapman, Senior Vice President”.

 

  C. The following defined terms in Exhibit A to the Agreement are hereby
amended and restated in their entirety to read as follows:

“Revolving Line” means a Credit Extension of up to Four Million Dollars
($4,000,000); provided that the amount of the Revolving Line shall be
automatically increased by any portion of the Growth Capital Line which is not
advanced by Bank to Borrower under Tranche A and Tranche B.

“Revolving Maturity Date” means June 30, 2014.

 

  D. Exhibit F (Pricing Addendum) is hereby deleted in its entirety and replaced
with the attached Exhibit F.

AMENDMENT

PAGE 1 OF 4



--------------------------------------------------------------------------------

III. Legal Effect.

 

  A. The Agreement is hereby amended wherever necessary to reflect the changes
described above. Borrower agrees that it has no defenses against the obligations
to pay any amounts under the Agreement.

 

  B. Borrower understands and agrees that in modifying the existing Obligations,
Bank is relying upon Borrower’s representations, warranties, and agreements, as
set forth in the Agreement and the other Loan Documents. Except as expressly
modified pursuant to this Amendment, the terms of the Agreement and the other
Loan Documents remain unchanged, and in full force and effect. Bank’s agreement
to modifications to the existing Agreement pursuant to this Amendment in no way
shall obligate Bank to make any future modifications to the Agreement. Nothing
in this Amendment shall constitute a satisfaction of the Obligations. It is the
intention of Bank and Borrower to retain as liable parties, all makers and
endorsers of the Agreement and the other Loan Documents, unless the party is
expressly released by Bank in writing. No maker, endorser, or guarantor will be
released by virtue of this Amendment. The terms of this paragraph apply not only
to this Amendment, but also to all subsequent loan modification requests.

 

  C. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All
modifications hereto must be in writing and signed by the parties.

 

IV. Conditions Precedent. Except as specifically set forth in this Amendment,
all of the terms and conditions of the Agreement and the other Loan Documents
remain in full force and effect. The effectiveness of this Amendment is
conditioned upon receipt by Bank of:

 

  A. This Amendment, duly executed by Borrower;

 

  B. Corporation Resolutions and Incumbency Certification, duly executed by
Borrower;

 

  C. A legal fee from Borrower in the amount of $500; and

 

  D. Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

CERUS CORPORATION

By:  

/s/ Howard G. Ervin

Name:  

Howard G. Ervin

Title:  

V.P. Legal Affairs and Chief Legal Officer

COMERICA BANK

By:  

/s/ Jeff Chapman

Name:  

Jeff Chapman

Title:  

SVP

AMENDMENT

PAGE 2 OF 4



--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of CERUS
CORPORATION, a Delaware corporation (the “Corporation”) and the keeper of the
records of the Corporation; that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following President and Chief Executive Officer, Chief
Financial Officer (if and when appointed), Chief Accounting Officer and Chief
Legal Officer of the Company are/is authorized, for, on behalf of, and in the
name of Cerus Corporation (the “Company”) to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Texas banking
association, from time to time, in a principal amount not exceeding Twelve
Million Dollars ($12,000,000) at any time outstanding;

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Company made or drawn by or upon third parties, in a principal amount not
exceeding Twelve Million Dollars ($12,000,000) at any time outstanding;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Company, whether or not registered
in the name of the Company;

 

  (d) Give security for any liabilities of the Company to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Company; and

 

  (e) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, ,and any and all amendments or modifications thereto, any or all of
which may relate to all or to substantially all of the Company’s property and
assets.

 

2. Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not;

 

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Company.

 

4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5. Any person, company or other legal entity dealing with the Bank may rely upon
a certificate signed by an officer of the Bank to effect that these Resolutions
and any agreement, instrument or document executed pursuant to them are still in
full force and effect and binding upon the Company.

AMENDMENT

PAGE 3 OF 4



--------------------------------------------------------------------------------

6. The Bank may consider the holders of the offices of the Company and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Company until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)        TITLE        SIGNATURE William M. Greenman     
President and Chief Executive Officer      /s/ William M. Greenman Kevin D.
Green      Chief Accounting Officer      /s/ Kevin D. Green Howard G. Ervin     
Chief Legal Officer      /s/ Howard G. Ervin

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal of said Corporation to be affixed on June 30, 2012.

 

/s/ Lori L. Roll Secretary

 

The Above Statements are Correct.   /s/ Stephanie Dillon   SIGNATURE OF OFFICER
OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY WHEN SECRETARY IS
AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

AMENDMENT

PAGE 4 OF 4